Title: From David Humphreys to Timothy Pickering, 8 June 1783
From: Humphreys, David
To: Pickering, Timothy


                  
                     Sir
                     Head Qrs June 8th 1783
                  
                  There appear to be a number of Men belonging to the 1st New York Regt who wish to go to Albany with their families, & who have no means of conveyance—if it is practicable to furnish them with a Batteaux, which can be returned to such place as you shall direct—or to give them a passage in any other way His Excellency desires it may be done.  I am Sir Your Most Obed. Servt
                  
                     D. Humphrys A.D.C.
                     
                  
               